Citation Nr: 0526725	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
determine whether the appellant has basic eligibility for 
Department of Veterans Affairs (VA) benefits.  .  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  A decision of the Board in December 1997 determined that 
the appellant was not eligible for VA benefits.  

2.  Evidence added to the record since December 1997 is 
either duplicative of evidence that was previously of record 
and considered or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 1997 Board decision, 
which denied the appellant's claim for VA benefits, is not 
new and material and the claim is not reopened; the December 
1997 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2001 
statement of the case, the supplemental statement of the 
case, and the May 2001 RO letter to the appellant notifying 
him of the March 2001 decision, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
The appellant has not identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Therefore, the Board finds that the duty to assist has also 
been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the statement of the case 
clearly set forth the evidence required to establish the 
appellant's eligibility for VA benefits.  Therefore, the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also cognizant of the Court's recent decision in 
Pelea v. Nicholson, No. 01-1138 (U.S. Vet. App., Aug. 5, 
2005).  In that decision, the Court held that VA had failed 
to show that a reasonable person could have expected to 
understand from the notice provided that the claimant needed 
to submit evidence that the decedent had valid military 
service, or that the claimant was ineligible for VA benefits 
as a matter of law.  In this case, the RO's September 2001 
statement of the case clearly set forth the requisite 
evidence, as defined in 38 C.F.R. § 3.203 (2004), and 
notified the appellant that there was no legal merit to his 
claim.  Accordingly, the Board finds that the notice 
requirements in this case, as elucidated in Pelea, have been 
met.  

New and material evidence

A claim disallowed by the Board is final in the absence of a 
finding of error.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A threshold requirement for eligibility for VA disability 
compensation or pension benefits is that the claimant be a 
veteran.  38 U.S.C.A. §§ 1110, 1131, 1521 (West 2002).  
"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2004).  

The regulations provide that, for the purpose of establishing 
entitlement to VA compensation or pension benefits, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant (or sent directly to the Department 
of Veterans Affairs by the service department), such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets all of the following conditions:

(1) The evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody 
or, if the copy was submitted by an accredited agent, 
attorney or service organization representative who has 
successfully completed VA-prescribed training on 
military records, and who certifies that it is a true 
and exact copy of either an original document or of a 
copy issued by the service department or a public 
custodian of records; and 

(2) The document contains needed information as to 
length, time and character of service; and

(3) In the opinion of the Department of Veterans Affairs 
the document is genuine and the information contained in 
it is accurate.  

38 C.F.R. § 3.203(a).  

The regulations also provide that, when the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of § 3.203(a), the Department of 
Veterans Affairs shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c).  

Evidence that was of record and considered at the time of the 
previous denials consisted largely of Philippine documents 
purporting to establish the appellant's service with the 
Philippine Army during World War II.  That evidence did not 
meet the criteria of § 3.203(a).  Accordingly, pursuant to 
§ 3.203(c), the RO requested verification of the appellant's 
service from the U.S. Army Reserve Personnel Center 
(ARPERCEN), which, in February 1997, certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States of America.  

By a decision in December 1997, the Board determined that the 
appellant was not eligible for VA benefits.  In March 1998, 
the Board denied Reconsideration of the December 1997 
decision.  An April 2000 Board decision denied the 
appellant's motion alleging clear and unmistakable error in 
the December 1997 decision.  

Evidence added to the record since December 1997 consists 
primarily of duplicates of previously submitted documents, an 
August 1999 "Certification" of the appellant's service in 
the USAFFE (United States Armed Forces in the Far East) by 
the Assistant Adjutant General of the Armed Forces of the 
Philippines, and a July 1990 application to the Philippine 
Veterans Affairs Office (an office of the Republic of the 
Philippines) for pension.  

The duplicate documents, as well as the appellant's 
contentions, are clearly not new.  Moreover, the pension 
application and the "Certification" are not documents 
issued by the service department, as required by 38 C.F.R. 
§ 3.203(a).  Accordingly, they are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  

The Board finds that the appellant has not submitted any 
evidence that is new and material.  Therefore, the Board 
concludes that his claim is not reopened.  


ORDER

New and material evidence not having been presented, the 
claim is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


